Pivarnik, J.
— Appellant O’Bryant was found guilty of commission of a felony while armed, to-wit, robbery at the conclusion of a jury trial in the Marion Criminal Court on August 4, 1976. He was sentenced to fifteen years imprisonment.
The sole question presented is whether the verdict in this case is contrary to law on the basis of an alleged insufficiency in the evidence to support appellant’s conviction.
The evidence in this case indicates that on March 27, 1976, a McDonald’s restaurant in Indianapolis was robbed by two men wearing handkerchiefs over their faces and stocking masks, one of them carrying a sawed-off shotgun. They escaped with over $1,000 taken from a safe. State’s witness Dino Tanner testified that he was one of these two robbers, and that appellant O’Bryant was his accomplice. All evidence bearing on accomplice Tanner’s credibility was before the jury. This evidence is sufficient to support appellant’s conviction, and this verdict is thus not contrary to law. Newman v. State, (1975) 263 Ind. 569, 334 N.E.2d 684; Fletcher v. State, (1975) 163 Ind. App. 286, 323 N.E.2d 261, aff'd, (1976) 264 Ind. 132, 340 N.E.2d 771, James v. State, (1973) 156 Ind. 506, 297 N.E.2d 485.
The judgment of the trial court is affirmed.
All justices concur.
Note. — Reported at 380 N.E.2d 1242.